UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ROLEX WATCH U.S.A., INC.,                  )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) Civil No. 07-272 (RCL)
                                           )
VARIOUS JOHN DOES NOS. 1–300, and          )
XYZ COMPANIES NOS. 1–20,                   )
                                           )
            Defendants.                    )
__________________________________________)

                                       MEMORANDUM

       The Court will, in a separate Order issued today, grant plaintiff’s Motion [56] for Entry of

Default Judgment. The Clerk of the Court entered default as to all defendants on February 17,

2009. All defendants have failed to respond to the entry of default.

       Notice of the entry of default against defendants Abdul Ali, Jian Xiu, Kamar Adu,

Mohammed Abdil, and Minh Nguyen was not mailed because these defendants have no fixed

address known by the Court. These defendants—having been personally served on May 29,

October 30, December 6, or December 12 of 2008 (see Return of Service [40], [46])—are

responsible for appraising the Court of an address for correspondence, see Local Civ. R. 11.1,

and their failure to do so does not preclude default judgment.



       Signed by Royce C. Lamberth, Chief Judge, on March 31, 2009.